Title: Friday 17th.
From: Adams, John Quincy
To: 


       This morning I went to see the tour de fer (as the French call it and the spaniards Tour d’hercule). It is 100 foot in height and perhaps 2000 years old. There is an inscription which I have not seen for I could not go in which runs thus “Marti et Augusto sacrum. Dedicated to Mars and Augustus." Pappa supposes that it was built by Augustus Caesar just after he had routed Brutus, and Cassius, at Phillippi. Pappa, Mr. Dana, Mr. Thaxter and Mr. Allen dined at the Governors and at about 7 o clock they came back again. Captn. Trash of the Newbury vessel sail’d to day.
      